Citation Nr: 1311776	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to medication prescribed for service-connected bilateral pes planus.

2.  Entitlement to service connection for right ear hearing loss, to include as secondary to medication prescribed for service-connected bilateral pes planus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to October 1963, from July 1964 to September 1966, and from December 1990 to April 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  This case was remanded by the Board in July 2011 for additional development.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed tinnitus is not related to service or to a service-connected disability.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed right ear hearing loss is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Right ear hearing loss was not incurred in, or aggravated by, active military service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2005, July 2006, October 2006, June 2009, May 2010, December 2011, and February 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2003) (noting that the continuity of symptomatology provisions apply to the chronic disorders as listed in 38 C.F.R. § 3.309(a)).  

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A May 1960 service enlistment report of medical examination stated that, on clinical evaluation, the Veteran's ears were normal.  The Veteran scored 15/15 on whispered voice testing, bilaterally.

On a September 1963 service enlistment report of medical history, the Veteran denied having, or ever having had, ear trouble or running ears.  On clinical evaluation, the Veteran's ears were normal.  The Veteran scored 15/15 on whispered and spoken voice testing, bilaterally.

On a July 1964 service enlistment report of medical history, the Veteran denied having, or ever having had, ear trouble or running ears.  On clinical evaluation, the Veteran's ears were normal.  The Veteran scored 15/15 on whispered voice testing, bilaterally.

A June 1966 service report of medical examination stated that, on clinical evaluation, the Veteran's ears were normal.  The Veteran scored 15/15 on whispered and spoken voice testing, bilaterally.

An August 1966 service discharge report of medical examination stated that, on clinical evaluation, the Veteran's ears were normal.  The Veteran scored 15/15 on whispered and spoken voice testing, bilaterally.

In a January 1975 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss.  On clinical evaluation, the Veteran's ears were normal and he scored 20/15 on whispered voice testing, bilaterally.  An audiological examination was also conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
15
0
-
10
LEFT
0
0
5
-
5

In a December 1975 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss.  On clinical evaluation, the Veteran's ears were normal.  An audiological examination was also conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
-
25
LEFT
15
5
5
-
15

In a March 1976 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss.  

In a March 1977 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss.  On clinical evaluation, the Veteran's ears were normal.  An audiological examination was also conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
10
LEFT
15
0
5
0
5

In a May 1979 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss  However, it was reported that the Veteran had undergone a right mastoidectomy in October 1978.

In a September 1985 reserve service medical screening, the Veteran denied having, or ever having had, ear trouble or hearing loss.

In an October 1985 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss.  On clinical evaluation, the Veteran's ears were normal.  An audiological examination was also conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
5
25
LEFT
5
5
5
5
5

In a September 1990 reserve service report of medical history, the Veteran denied having, or ever having had, ear trouble or hearing loss.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
20
-
25
LEFT
20
20
20
-
20

The report stated that the Veteran had decreased hearing in his right ear, but presently had a cold with some congestion.  The Veteran's ears were found to be normal, but it was noted that he had slight right eardrum retraction.

In an October 2006 VA audiological examination report, the Veteran complained of difficulty hearing speech and reported bilateral, periodic tinnitus.  He stated that the tinnitus began approximately five years earlier.  An audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
35
35
LEFT
20
15
15
15
15

Using the Maryland CNC word list, speech recognition was 88 percent in the right ear.  The medical evidence of record shows that tinnitus and right ear hearing loss have been consistently diagnosed for VA purposes since October 2006.  The examiner opined that the Veteran's tinnitus was not likely related to service.  The examiner also opined that the Veteran's right ear hearing loss was not likely related to acoustical trauma during service since the impairment was conductive, not sensorineural.

In a November 2007 VA audiological examination report, the Veteran reported that his tinnitus began "a long time ago."  After physical and audiological examination, the examiner opined that the Veteran's right ear hearing loss was not related to noise exposure during service because the hearing loss was essentially conductive and not sensorineural.  The examiner stated that conductive hearing loss was not indicative of a noise induced hearing loss.  With respect to the Veteran's tinnitus, the examiner opined that an etiological opinion could not be provided without resorting to mere speculation due to the Veteran's conflicting reports regarding the onset of his tinnitus.  In a March 2008 addendum, the examiner was asked to opined about a relationship between the Veteran's tinnitus and in-service quinine use.  The examiner stated that no change in the opinion regarding the Veteran's tinnitus was made, as there was no indication in the Veteran's service treatment records that he took quinine during service.

An August 2008 VA audiological opinion report noted that the Veteran was prescribed quinine for his service-connected bilateral pes planus.  The examiner noted that quinine could cause sensorineural hearing loss and tinnitus, but that that effects were usually reversible upon discontinuation of the medication.  The examiner opined that it was less likely as not that the Veteran's current right ear hearing loss and tinnitus were due to or aggravated by his quinine use.  It was also opined that it was less likely as not that there was any fault on the part of VA in treating his nocturnal leg cramps with quinine sulfate.

Tinnitus

The preponderance of the evidence of record shows that the Veteran's tinnitus is not related to service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of tinnitus.  While the medical evidence of record shows that the Veteran has a current diagnosis of tinnitus, there is no medical evidence of record that tinnitus was diagnosed prior to October 2006, over 15 years after the Veteran's last separation from active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board notes that, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a Veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

In this case, the Veteran has provided conflicting statements regarding the date of onset of his tinnitus.  In October 2006 the Veteran stated that the tinnitus began approximately five years earlier, but then in November 2007 he reported that his tinnitus began "a long time ago."  The Board finds that the Veteran's initial October 2006 report is more probative as it is both the Veteran's earliest documented comment regarding the history of his tinnitus and it provides a relatively specific and narrow date of onset.  Accordingly, the Board finds that the preponderance of the lay evidence of record demonstrates that the Veteran's tinnitus did not begin until approximately 10 years after his separation from his last period of active service.

In addition, there is no medical evidence of record which relates the Veteran's currently diagnosed tinnitus to active service or a service-connected disability.  The only medical evidence of record which opines on the etiology of the Veteran's currently diagnosed tinnitus are the October 2006, November 2007, March 2008, and August 2008 VA reports.  The October 2006 report opined that the Veteran's tinnitus was not likely related to service.  The November 2007 report opined that an etiological opinion could not be provided without resorting to mere speculation due to the Veteran's conflicting reports regarding the onset of his tinnitus.  The March 2008 addendum stated that no change in the opinion regarding the Veteran's tinnitus was made.  The August 2008 report opined that it was less likely as not that the Veteran's current tinnitus as due to or aggravated by the quinine he was prescribed for treatment of his service-connected bilateral pes planus.  Accordingly, the preponderance of the evidence of record shows that the Veteran's currently diagnosed tinnitus not related to service or to a service-connected disability.  As such, service connection for tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ear Hearing Loss

The preponderance of the evidence of record shows that the Veteran's currently diagnosed right ear hearing loss is not related to service or to a service-connected disability.  

In this case, the earliest indication of the Veteran's right ear hearing loss was in December 1975 when the puretone threshold in the right ear was 30 decibels at 500 Hertz.  In September 1990, he had a puretone threshold of 40 decibels at 500 Hertz in the right ear.  Accordingly, the Veteran had right ear hearing loss for VA purposes in September 1990.  38 C.F.R. § 3.385.  The evidence does not indicate that right ear hearing loss manifested during a period of active duty nor does the evidence otherwise relate the right ear hearing loss to acoustic trauma therein.  Rather, the preponderance of the evidence reflects that the Veteran's hearing loss is conductive in nature and not related to noise exposure or quinine use.  

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran is competent to state that he experienced right ear hearing loss during active service.  Additionally, the Board finds any such statements by the Veteran to be credible, as the evidence of record clearly shows that the Veteran had right ear hearing loss prior to his third period of active service.  However, the Board finds that the Veteran's statements regarding the etiology and aggravation of his right ear hearing loss warrant low probative value.  Specifically, the Veteran has consistently claimed that his hearing loss was caused by in-service noise exposure.  However, the medical evidence of record clearly demonstrates that the Veteran's hearing loss is conductive in nature, not sensorineural.  As such the preponderance of the evidence of record clearly demonstrates that it was not caused by noise exposure.  Therefore, the Veteran's claims of noise-induced hearing loss warrant low probative value.  In addition, because the Veteran's right ear hearing loss is conductive in nature rather than sensorineural, the Veteran's statements are not competent to demonstrate continuity of symptomatology.  See Walker, 708 F.3d at 1337; 38 C.F.R. §§ 3.307, 3.309.  

In addition, there is no medical evidence of record which relates the Veteran's currently diagnosed right ear hearing loss to active service or a service-connected disability.  The only medical evidence of record which opines on the etiology of the Veteran's currently diagnosed right ear hearing loss are the October 2006, November 2007, and August 2008 VA reports.  The October 2006 report opined that the Veteran's right ear hearing loss was not likely related to acoustical trauma during service since the impairment was conductive, not sensorineural.  The November 2007 report opined that the Veteran's right ear hearing loss was not related to noise exposure during service because the hearing loss was essentially conductive and not sensorineural.  The August 2008 report opined that it was less likely as not that the Veteran's current right ear hearing loss was due to or aggravated by the quinine he was prescribed for treatment of his service-connected bilateral pes planus.  Accordingly, the preponderance of the evidence of record shows that the Veteran's currently diagnosed right ear hearing loss is not related to service or to a service-connected disability, and clearly and unmistakably was not aggravated by service.  As such, service connection for right ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER


Service connection for tinnitus is denied.

Service connection for right ear hearing loss is denied.


REMAND

Unfortunately, an additional remand is required in this case concerning the Veteran's psychiatric disorder claim.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 (2012).  In this case, the medical evidence of record is conflicting as to whether the Veteran has a diagnosis of PTSD which conforms to the criteria of DSM-IV.

Specifically, VA medical reports dated in March 2005, May 2005, June 2005, July 2005, August 2005, and September 2005 gave diagnoses to rule out PTSD.  A 'rule out' diagnosis is not an actual diagnosis of a disorder, it is simply an indication that such a diagnosis is being considered but that sufficient information has not yet been gathered to determine whether a full diagnosis is warranted or not.  Subsequently, a June 2006 VA psychotherapy report stated that the Veteran appeared to meet the criteria for PTSD related to military trauma, and gave a diagnosis of PTSD.  A full diagnosis of PTSD was then given in VA medical reports dated in July 2006, August 2006, and March 2007.  However, an August 2012 VA PTSD examination report stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  Specifically, the examiner stated that the Veteran's reported stressor events did not meet Criterion A.  In addition, the examiner stated that the Veteran's Criterion D symptoms had developed over the previous ten years and did not appear to be related to military service.

This finding directly contradicts the June 2006 VA psychotherapy report.  That report stated that the Veteran's stressors "seem to meet criterion A of PTSD."  In this regard, the Board notes that the stressors considered by both reports are not identical.  The August 2012 VA PTSD examination report considered three stressors.  Stressor two was as follows: "Vet[eran] indicates during his active duty in the [Air Force] his superiors 'showed me where they interrogated guys, saw blood there.  I didn't see it, I was told that somebody was in there and didn't give them the right answers... they're gone.'"  The June 2006 report includes a description of a similar stressor, however that report includes other potentially significant details which are not present in the August 2012 descriptions.  Specifically, in June 2006 the Veteran reported that he was in the room while a person was being interrogated with a gun to his head, he then left the room and heard a gunshot, and later returned to find blood sprayed on the chair that the person had been sitting in.  Stressor three in August 2012 was as follows: "Vet[eran] indicates he was 'shown a punjee pit, a big hole with a stick coming up from the ground, you'd fall in.'  However, he denies ever seeing anyone in the pit."  The June 2006 report includes a description of a similar stressor, however in that report the Veteran specifically stated that inside the pit was a dead person who was impaled on the sticks.

The Board finds that these differences in the descriptions on the Veteran's stressors are significant and may impact the determination as to whether they meet Criterion A for a diagnosis of PTSD.  In addition, the Board notes that neither of these reports have considered other stressors cited by the Veteran.  Specifically, in August 2005 the Veteran reported stressors which included being exposed to daily shelling in Vietnam from December 1962 to January 1963, as well as an explosive device which blew up close to him in Saigon in July 1963.  The Board notes that there is evidence of record which makes it unclear whether the Veteran actually served in the Republic of Vietnam during the period of time in question.  However, such a determination is to be made by the Board, not VA medical examiners.  Accordingly, the claim must be remanded so that a new VA medical examination can be provided which considers all of the Veteran's claimed stressors.  As such, a further psychiatric examination is required to determine the etiology of the Veteran's currently diagnosed psychiatric disorder.  38 C.F.R. §§ 3.159, 3.326 (2012); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1. The RO must schedule the Veteran for a comprehensive VA psychiatric examination to determine the existence and etiology of any psychiatric disorder found, to include PTSD and depression.  The claims folder must be made available to the examiner in conjunction with the examination.  All tests or studies necessary to make this determination must be conducted.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to military service, to specifically include PTSD and depression.  If a diagnosis of PTSD is found to be warranted, the examiner must explain how the diagnostic criteria of the Diagnostic and Statistical Manual for Mental Disorders are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the stressors.  The examiner must specifically consider the stressors discussed in June 2006 and August 2012 VA reports, and attempt to determine which of the conflicting versions are the most accurate.  The examiner must also specifically consider the Veteran's reports of being exposed to daily shelling and a bomb explosion, as well as any additional stressors claimed by the Veteran.  If the examiner concludes that the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must explain this finding in light of the previous VA medical reports which found that the Veteran met the diagnostic criteria for PTSD.  If a diagnosis of a psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's military service.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


